Order filed, June 25, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00171-CV
                                 ____________

       ANDY & ANNA NGUYEN & CIRCLE VENTURES, Appellant

                                         V.

                         DORIS BARAHONA, Appellee


                    On Appeal from the 151st District Court
                             Harris County, Texas
                      Trial Court Cause No. 2009-26656


                                      ORDER

      The reporter’s record in this case was due June 13, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Carolyn Ruiz Coronado, the official court reporter, to file the
record in this appeal within 30 days of the date of this order.

                                   PER CURIAM